Citation Nr: 0627625	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  96-48 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating for compensation based on 
individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from December 1962 to 
December 1963.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a July 1996 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in St. Petersburg, Florida, (hereinafter 
RO).  The issue currently on appeal has been remanded before, 
most recently in March 2006.  Upon the request of the 
representative, it is remanded again to the RO via the 
Appeals Management Center in Washington, DC.  VA will notify 
you if further action is required on your part. 


REMAND

The veteran's representative, in his July 2006 presentation 
to the Board, claims that a June 2005 private medical report 
is an "inferred" claim of service connection for 
osteoporosis and arthritis secondary to the service-connected 
convulsive disorder.   

An informal claim was not submitted under § 3.157 (2005) 
because, since the veteran had not been granted service 
connection for either of these disorders, "the mere receipt 
of medical records cannot be construed as an informal claim 
[under § 3.157]." See Lalonde v. West, 12 Vet. App. 377, 382 
(1999).  In addition to not being a VA or uniformed services 
medical record, service connection has not yet been granted 
for either disability.

A claim that specifically identifies the benefit sought must 
be filed in order to obtain such benefit.  38 U.S.C.A. § 5101 
(West 2002); see Mitscher v. West, 13 Vet. App. 123, 127 
(1999).  A "claim" is defined in the VA regulations as "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2005).  An 
informal claim is "[a]ny communication or action indicating 
an intent to apply for one or more benefits."  38 C.F.R. 
§ 3.155(a) (2005).  VA must look to all 


communications from a claimant that may be interpreted as 
applications or claims - formal and informal - for benefits 
and is required to identify and act on informal claims for 
benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).  If VA fails to forward an application form to the 
claimant after receipt of an informal claim, then the date of 
the informal claim must be accepted as the date of claim for 
purposes of determining an effective date.  Servello, 3 Vet. 
App. at 200.

While the private medical report may not be construed as an 
informal claim of service connection, the statement by the 
veteran's representative requesting that claims of service 
connection for osteoporosis and arthritis secondary to the 
service-connected convulsive disorder be developed may be 
accepted as an informal claim of service connection.  
Moreover, the secondary service connection claims are 
inextricably intertwined with the certified issue of 
entitlement to a total disability rating based on individual 
unemployability, and the Board must defer action on that 
issue at this time.  

For the reasons stated above, this case is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.

1.  The RO is to prepare a rating 
decision formally adjudicating the issues 
of entitlement to service connection for 
osteoporosis and arthritis secondary to 
the service-connected convulsive, to 
include on the basis of aggravation as 
set forth in Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  If this claim is 
denied, the veteran is to be notified of 
the denial and of her appellate rights 
with respect to these issues.  

2.  Following the completion of the 
above, the claim for a total disability 
rating for compensation based on 
individual unemployability should be 
readjudicated by the RO.  If this does 
not result in a complete grant of all 
benefits sought by the veteran, the 
veteran and her representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for total disability rating for 
compensation based on individual 
unemployability, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to this 
issue.  An appropriate period of time 
should be allowed for response.
 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 Department of Veterans Affairs


